The indictment against this appellant charged her with murder in the first degree. She was duly arraigned and interposed a plea of not guilty; the trial resulting in a verdict by the jury finding her guilty of murder in the second degree and the punishment fixed at imprisonment in the penitentiary for a term of 15 years. From the judgment of conviction, she appeals to this court. There is no bill of exceptions, and the time for presenting same has long since expired. The record proper, upon which this appeal is predicated, has been carefully examined. It is free from error, and it follows that the judgment appealed from must be affirmed. Affirmed.